Appeal by the defendant from a judgment of the Supreme Court, Orange County (Ingrassia, J.), rendered August 4, 1988, convicting him of criminal sale of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence.
*390Ordered that the judgment is affirmed.
The defendant pleaded guilty with the understanding that he would receive the sentence which was thereafter actually imposed. Under the circumstances, he has no basis now to complain that his sentence was excessive (see, People v Kazepis, 101 AD2d 816). In any event, the sentence imposed was neither unduly harsh nor excessive and was a proper exercise of the court’s discretion (see, People v Suitte, 90 AD2d 80). Thompson, J. P., Kunzeman, Eiber, Spatt and Balletta, JJ., concur.